Citation Nr: 0838921	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for temporomandibular 
joint disease (TMJ).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, for the 
Wilmington, Delaware, RO.  The RO, in pertinent part, denied 
the benefits sought on appeal.

In the veteran's substantive appeal, he requested a Board 
hearing to be held at the Wilmington RO.  The hearing was 
scheduled for July 2007.  Notice of the hearing was sent to 
the address of record and was not returned as undeliverable.  
The regularity of the mail is presumed.  The veteran failed 
to appear and as such, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (e).  

The issues have been recharacterized as they appear on the 
cover page of the instant decision.

The claim of entitlement to service connection for TMJ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Chronic sinusitis was incurred during active military 
service.

3.  The competent medical evidence of record does not contain 
any currently diagnosed right ankle disorder.   

4.  The competent medical evidence of record does not contain 
any currently diagnosed left ankle disorder.   

5.  The competent medical evidence of record does not contain 
any currently diagnosed right knee disorder.   

6.  The competent medical evidence of record does not contain 
any currently diagnosed acquired psychiatric disorder.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chronic sinusitis have been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for a right ankle disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a left ankle disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for the establishment of service connection 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder have not been met.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for service connection in correspondence 
sent to the veteran in May 2005.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  In March 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records and reports of VA 
examination addressing the presence and etiology of the 
claimed disabilities.  The veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Sinusitis

The veteran essentially contends that he is entitled to 
service connection for sinusitis.  Specifically, he asserts 
that he developed a chronic sinus condition as a result of 
his active military service.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board shall afford all 
reasonable doubt in favor of the veteran and the appeal as to 
this issue will be granted.  38 C.F.R. § 3.102.

Service medical records contain multiple entries dated 
between 1980 and 2005 wherein the veteran complained of sinus 
symptoms.  He was repeatedly diagnosed with sinusitis.  X-
rays dated as early as 1984 show mucosal thickening and an 
increase in fluid level of the right maxillary sinus.  A 2002 
computerized tomography showed mild mucosal disorder within 
the maxillary and ethmoid sinus. 

Dental records also contain repeated notations that the 
veteran had chronic sinusitis. In preparation of his 
separation, the veteran reported sinus problems on his April 
2005 report of medical history.  A physician noted that the 
veteran had chronic sinusitis, which was currently stable.  A 
June 2005 entry revealed the veteran was diagnosed with 
chronic sinusitis and prescribed Flonase.

A VA examination was also afforded to the veteran in June 
2005, just prior to his separation from service.  The 
examiner noted the veteran treated with analgesics and nasal 
decongestants for sinuses during service.  Though it was 
considered to be currently stable, the fact remains that the 
veteran was again diagnosed with sinusitis.

Based on the evidence delineated above, it is clear that a 
chronic sinus condition manifested during the veteran's 
active duty service. 38 C.F.R. § 3.303(b).  The service 
medical records are sufficient to identify a chronic sinus 
condition and there was sufficient observation in service to 
establish chronicity as the complaints were well documented 
between 1980 and 2005.  The diagnoses of sinusitis were not 
mere isolated findings.  Id.

In sum, the evidence affirmatively shows inception of chronic 
sinusitis during the veteran's military service.  There is no 
medical evidence to the contrary.  As such, the appeal is 
granted.  38 C.F.R. § 3.303(a).

Bilateral Ankles & Right Knee

The veteran essentially contends that he is entitled to 
service connection for bilateral ankle and right knee 
disorders.  Specifically, he asserts that he currently has 
residuals of bilateral ankle injuries and right knee swelling 
sustained during his active military service.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
and the appeal as to these issues will be denied.  

In regard to the ankles, service medical records do contain 
evidence of acute sprain of the left ankle in June 1990.  X-
rays were negative for a fracture.  The veteran sustained an 
inversion injury of the right ankle in November 1998.  The 
veteran was diagnosed with a sprain and given crutches for 
three days.  X-rays of the right ankle were negative for a 
fracture.  

In February 1999, the veteran complained of right ankle pain.  
The provider noted the veteran had previously torn ligaments 
in 1998; however, this is not documented in the service 
medical records.  

As for the right knee, service medical record show the 
veteran complained of right knee swelling in February 1993.  
He denied a history of trauma.  The veteran was thought to 
have infrapatellar bursitis.  Subsequently in February 1993, 
while the veteran was thought to have possible arthritis of 
the right knee, this was refuted by negative x-rays.  

Later in February 1993, infrapatellar bursitis versus 
cellulitis was considered resolving.  In April 1993, the 
veteran complained of knee pain.  Report of medical 
examination dated in April 1993 showed mild crepitus of the 
knee and an otherwise normal examination.  There were no 
further complaints in service.

The mere fact that the veteran sprained his ankles during 
service in 1990 (left) and 1998 (right) is not enough to 
establish that a chronic right or left ankle disorder 
manifested during his active duty service.  38 C.F.R. § 
3.303(b).  Similarly, the mere fact that the veteran had 
infrapatellar bursitis versus cellulitis in 1993 is not 
enough to establish that a chronic right knee disorder 
manifested during his active duty service.  Id.  

The veteran was afforded a VA examination in June 2005, just 
prior to his separation from active military service.  After 
physical evaluation of the veteran, the examiner found no 
evidence of a right knee or left ankle disorder. The right 
ankle sprain noted in service was considered to have resolved 
with no evidence of restriction or any residual thereof.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to these claims.

Though the veteran contends that he has bilateral ankle and 
right knee disorders that are related to his military 
service, there is no medical evidence on file supporting the 
veteran's assertion and his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims and the 
appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   
Acquired Psychiatric Disorder

The veteran essentially contends that he is entitled to 
service connection for an acquired psychiatric disorder. 
Specifically, he asserts that he currently has an anxiety 
disorder as a result of his active military service.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and the appeal as to this issue will be denied.  

Service medical records do contain evidence of a referral to 
the mental health clinic for marital problems in March 1987.  
There is no indication that the veteran actually sought 
counselling.  On an April 1993 report of medical examination, 
the veteran appeared anxious and was exhibiting pressured 
speech.  The examiner noted the veteran had anxiety.  In May 
1993, the veteran complained of feelings of anxiety.  The 
provider noted the veteran was experiencing a normal level of 
anxiety as result of relocating to a new base.  The veteran 
declined any further appointments.  There were no further 
complaints in service.

The mere fact that the veteran complained of anxiety in 1993 
is not enough to establish that a chronic, acquired 
psychiatric disorder manifested during his active duty 
service.  38 C.F.R. § 3.303(b).  The veteran was afforded a 
VA mental health examination in June 2005, just prior to his 
separation from active military service.  

After mental status examination of the veteran, the examiner 
found no evidence of a psychological disorder.  The examiner 
indicated the veteran simply had mild level of anxiety that 
was to be expected as the veteran transitioned from military 
service to a civilian career.  The examiner concluded the 
veteran had adequate psychosocial functioning, was able to 
seek and maintain adequate employment, and was able to manage 
his own finances.

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  38 U.S.C.A. § 1110, 1131; 
see Degmetich, 104 F. 3d at 1332.

Though the veteran contends that he has an anxiety disorder 
that is related to his military service, there is no medical 
evidence on file supporting the veteran's assertion and his 
statements do not constitute competent evidence of a medical 
diagnosis or nexus opinion.  Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

ORDER

Entitlement to service connection for chronic sinusitis is 
granted.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for TMJ.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

The Board finds that a Remand is warranted in order to obtain 
a medical nexus opinion prior to rendering a decision on the 
merits of the veteran's claim.  Under the VCAA, an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d).  

In the instant case, the veteran's service medical records, 
specifically dental treatment notes, show the veteran had 
teeth numbers 16 and 17 removed in October 1983 and impacted 
wisdom teeth numbers 1 and 32 removed in June 1984.  In March 
1988, the veteran complained of severe jaw pain.  He was 
diagnosed with TMJ syndrome.  In January 2002, the veteran 
again complained of facial and jaw pain, the provider 
indicated that they were not sure if it was a form of TMJ 
syndrome. 

Upon VA examination in June 2005, the veteran complained of 
pain in his jaw associated with opening and closing of the 
mouth.  The examiner noted that TMJ dysfunction was diagnosed 
in 1988.  The examiner further indicated that no further 
evaluation was required because the veteran had full range of 
motion of the TMJ without pain on palpation; however, the 
Board disagrees.

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the veteran should be afforded a dental 
examination to determine the nature and etiology of the 
claimed disorder.  The examiner is directed to answer the 
specific questions set forth in the numbered paragraphs 
below.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should also give the 
veteran another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.

2.  The RO should schedule the veteran 
for a VA dental examination to determine 
the current diagnosis and etiology of any 
TMJ disorder which may be present.  The 
examiner must review the entire claims 
file in conjunction with the examination, 
to include the service medical records 
dated in 1983 and 1984 showing removal of 
teeth numbers 1, 16, 17, and 32 and those 
dated in 1988 diagnosing the veteran with 
TMJ syndrome.  All studies or tests 
deemed necessary should be conducted.  
The examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed TMJ disorder is 
related to the veteran's period of active 
military service on any basis.  The 
examiner also should provide complete 
rationale for all conclusions reached.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


